DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/05/2021; 05/08/2020; 2/14/2020 have been considered

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,19-23 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticapated by Guo (US Patent Publication Number 2017/0341946 A1).
Guo teaches, as claimed in claim 1,  a method for generating a dynamic and responsive color media (¶0038), the method comprising: encapsulating nanomaterials (300) within a capsule (320) to form encapsulated photonic crystals (¶ 0058); and dispersing the encapsulated photonic crystals within a film or substrate1 (¶ 0068), wherein the encapsulated nanomaterials retain a liquid dispersion state and can move freely within the capsule and the capsules containing photonic crystals remain stationary within the film or substrate (¶ 0068 and 0069).
Guo teaches, as claimed in claim 2, further comprising: applying an external energy source to the encapsulated photonic crystals to form one or more colors2 (¶ 0038).
Guo teaches, as claimed in claim 3, wherein the film or substrate is a coating for location sensing or a reflective display (¶ 0068).
Guo teaches, as claimed in claim 4, wherein the film or substrate is a boundary of an athletic court, the method further comprising: changing a color of the boundary by exposing the film or substrate to a ball having an external energy source (¶ 0068).
Guo teaches, as claimed in claim 5, wherein the nanomaterials exhibit a localized, transient color change when exposed to the external energy source (¶ 0068).
Guo teaches, as claimed in claim 6, wherein the photonic crystals are pea-pod structure (Fig. 3a- 3c) chains of Fe3O4 nanoclusters coated by silica exhibiting a predetermined color when aligned based on a size and separation distance of FesO4 clusters within individual chains (¶ 0055 and 0070).
Guo teaches, as claimed in claim 9, further comprising: incorporating a colored dye inside the capsule comprising the photonic crystals to change a color of the photonic crystal in an equilibrium state (¶ 0038).
Guo teaches, as claimed in claim 10, further comprising: incorporating a colored dye inside the film or substrate to change a color of the photonic crystal in an equilibrium state (¶ 0038).
Guo teaches, as claimed in claim 11, comprising: a first state of equilibrium of the encapsulated photonic crystal having a random orientation of the photonic crystals exhibiting no diffraction; and a second state of equilibrium of the encapsulated photonic crystals in the presence of a magnetic field (¶0036-0038), the photonic crystals align parallel to the field and diffract light, exhibiting a color dependent on the magnetite nanoparticle spacing and size within the chains (Fig. 3f).
Guo teaches, as claimed in claim 12, wherein the film or substrate film or substrate is a film-forming solution3, thermoplastic material, and/or a fiber or elastomer (¶0068).
Guo teaches, as claimed in claim 13, wherein the film-forming solution is a water-based paint or polymer (¶0038).
Guo teaches, as claimed in claim 14, a method for generating a dynamic and responsive color media, the method comprising: dispersing a photonic material (300) in a solvent (310), the photonic crystals being encapsulated in a material (320) shell forming microcapsules, the material shell acting a as a barrier (Fig. 3c), which protects the photonic material-solvent dispersion from phase mechanics and an exterior environment: mixing the photonic material-solvent dispersion with a film-former or substrate (¶ 0068), and applying the photonic material-solvent dispersion with the film-former or substrate to an object and drying or curing the photonic material-solvent dispersion with the film-former or substrate to seal the photonic material in a hardened film or substrate (¶ 0068 and 0069)..
Guo teaches, as claimed in claim 15, further comprising: preserving the encapsulated dispersion of photonic materials to allow for the dynamic responsive and tunable color properties of the photonic materials(¶ 0038)..
Guo teaches, as claimed in claim 16, comprising: tuning the behavior of the photonic materials to include one or more of the following: response and relaxation time, color and color range, and stimuli specificity4 (¶ 0038 ).
Guo teaches, as claimed in claim 17, comprising: manipulating the photonic materials with an external stimulus, and wherein the external stimulus is a magnetic field or an electric field (¶ 0038 ).

Guo teaches, as claimed in claim 18, a system for generating a dynamic and responsive color media, the film or substrate comprising: nanomaterials   (300) encapsulated within a capsule to form encapsulated photonic crystals; and wherein the encapsulated photonic crystals are dispersed within a film or substrate (¶0068) , and wherein the encapsulated nanomaterials retain a liquid dispersion state and can move freely within the capsule and the capsules containing photonic crystals remain stationary within the film or substrate (¶ 0068 and 0069).
Guo teaches, as claimed in claim 19, comprising: applying an external energy source to the encapsulated photonic crystals to form one or more colors (¶ 0038).
Guo teaches, as claimed in claim 20, wherein the film or substrate is a coating for location sensing or a reflective display (¶ 0068).
.Guo teaches, as claimed in claim 21, wherein the film or substrate is a boundary of a tennis court, and wherein a color of the boundary is changed by exposing the film or substrate to a ball having an external energy source (¶ 0068).
Guo teaches, as claimed in claim 22, wherein the nanomaterials exhibit a localized, transient color change when exposed to the external energy source (¶ 0068).
Guo teaches, as claimed in claim 23, wherein the photonic crystals are pea-pod structure (Fig. 3a- 3c) chains of Fe3O4 nanoclusters coated by silica exhibiting a predetermined color when aligned based on a size and separation distance of FesO4 clusters within individual chains (¶ 0055 and 0070).    
Guo teaches, as claimed in claim 26, further comprising: incorporating a colored dye inside the capsule comprising the photonic crystals to change a color of the photonic crystal in an equilibrium state (¶ 0038) .
Guo teaches, as claimed in claim 27, further comprising: incorporating a colored dye inside the film or substrate to change a color of the photonic crystal in an equilibrium state (¶ 0038) .
Guo teaches, as claimed in claim 28, comprising: a first state of equilibrium of the encapsulated photonic crystal having a random orientation of the photonic crystals exhibiting no diffraction; and a second state of equilibrium of the encapsulated photonic crystals in the presence of a magnetic field (¶0036-0038), the photonic crystals align parallel to the field and diffract light, exhibiting a color dependent on the magnetite nanoparticle spacing and size within the chains (Fig. 3f).
Guo teaches, as claimed in claim 29, wherein the film or substrate film or substrate is a film-forming solution5, thermoplastic material, and/or a fiber or elastomer (¶0068).
Guo teaches, as claimed in claim 30, wherein the film-forming solution is a water-based paint or polymer (¶0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US Patent Publication Number 2017/0341946 A1) in view od Yin (US Patent Publication Number 2012/0061609
Guo fails to teach, as claimed in claim 7, comprising: functionalizing the silica surface of the FesO4@SiOz photonic crystals with octadecyltrimethoxysilane (ODTMS). In a related art, Yin teaches comprising: functionalizing the silica surface of the FesO4@SiOz photonic crystals with octadecyltrimethoxysilane (¶0024) .
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the nanomaterial device, as taught by Guo, with the silica surface, as taught by Yin, for the purpose of providing charge control agent enhances charge separation between the nanoparticles to form an ordered structure with tunable particle separation(¶0024).
Guo fails to teach, as claimed in claim 24, comprising: functionalizing the silica surface of the FesO4@SiOz photonic crystals with octadecyltrimethoxysilane (ODTMS). In a related art, Yin teaches comprising: functionalizing the silica surface of the FesO4@SiOz photonic crystals with octadecyltrimethoxysilane (¶0024) .
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the  nanomaterial device, as taught by Guo, with the silica surface, as taught by Yin, for the purpose of providing  charge control agent enhances charge separation between the nanoparticles to form an ordered structure with tunable particle separation (¶0024).

Claim(s) 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US Patent Publication Number 2017/0341946 A1).
Guo fails to teach, as claimed in claim 8, wherein walls of the capsule are urea-formaldehyde. In a related art, Matson teaches wherein walls of the capsule are urea-formaldehyde (col 3 lines 14-16). 
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the nanomaterial device, as taught by Guo, with the capsule walls, as taught by Matson for the purpose of providing, for the purpose of providing  a way of enclosing a fill particle (col 3 lines 14-16).
Guo fails to teach, as claimed in claim 25, wherein walls of the capsule are urea-formaldehyde. In a related art, Matson teaches wherein walls of the capsule are urea-formaldehyde (col 3 lines 14-16). 
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the nanomaterial device, as taught by Guo, with the capsule walls, as taught by Matson for the purpose of providing, for the purpose of providing  a way of enclosing a fill particle (col 3 lines 14-16).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

24 September 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the capsules may be sprayed onto the surface of a wet pain
        2 when a magnetic field is applied, the composite photonic material may adjust the color of the paint, or may darken or lighten the paint to provide a differentiation thereby adjusting profile of the paint from a first wavelength to a second wavelength even if the color itself does not adjust.
        3  Paint is a film forming solution.
        4 tuning the optical properties of the photonic materials include color and color range.  
        5  Paint is a film forming solution.